Title: To Thomas Jefferson from Thomas Griffin, 29 December 1821
From: Griffin, Thomas
To: Jefferson, Thomas


                        Sir
                        Richmond
Decr 29th 1821–
                    The importance of the subject, which induces this address, will I hope be deemed by you, an ample apology for the obtrusion.—I feel solicitous, that the blessings of knowledge, and the treasures of literature, may become generally diffused through the Commonwealth—an efficient aid to these objects, may confidently be expected, form the University of Virginia, when this institution shall come into operation—Permit me Sir to request your answer to the following interrogatories—Should the Legislature of this state, consent to cancel the bonds given by the, Rector and Visitors, of the University of Virginia; to the President and Directors of the Literary Fund, and release, the University, from the debts and interest now due, to the Literary fund; will the Rector and Visitors, ensure that no further applications, for appropriations from the revenue of the Literary fund, or loans from its principle, be asked by the University?The interest annually thus realiased, will amount to the Sum of seven thousand two hundred dollars; will not this Sum united with the annual appropriation to the University, be sufficient of themselves, or from the credit they will give the institution, to complete the buildings,  organise the University entire, furnish a library, appratus, &c without the future aid of the Legislature?Accept Sir the assurances of my high respectTh: Griffin.